Citation Nr: 0637864	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-16 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.F.




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel

INTRODUCTION

The veteran had active service from April 1969 to January 
1972.

This appeal is from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO).  The veteran relocated in 2005.  The RO 
named above now has jurisdiction of his claim.

In August 2006, the veteran testified before the undersigned 
at a Travel Board hearing in Philadelphia, Pennsylvania.  A 
transcript is of record.

The testimony and the evidence of record reveal that the 
issue of entitlement to TDIU is an included element of the 
veteran's increased rating claim.  See VAOPGCPREC 6-96.  For 
reasons further discussed below, the Board has jurisdiction 
over this issue.

The issue of entitlement to TDIU is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the veteran.


FINDINGS OF FACT

1.  The veteran has occupational and social impairment, with 
deficiencies in most areas, including work and family 
relations, due to symptoms including intrusive recollections, 
sleep disturbance, anxiety, depression affecting the ability 
to function independently and effectively, and impaired 
impulse control manifested by unprovoked irritability and a 
demonstration of violence, in the form of the discharge of a 
firearm on a public roadway.

2.  The veteran does not have total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relative, his 
occupation, or his name, or any other symptoms of PTSD or any 
other mental disorder comparably disruptive of occupational 
and social functioning.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 70 percent, 
and no higher, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

VA granted service connection for PTSD in March 2000.  Once 
VA granted service connection, his claim for disability 
compensation for PTSD was substantiated.  Where the claim was 
substantiated prior to enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), no further notice implementing section 
5103 pertaining to how to substantiate the claim is required.  
Sutton v. Nicholson, No. 01-1332, slip op. at 10 (U.S. Vet. 
App. Sept. 20, 2006).

VA has obtained all information and evidence of which it had 
notice, comprising VA examination and treatment records, 
records from the Social Security Administration, and a 
private psychiatric assessment.  There has been no failure to 
obtain evidence of which VA must notify the veteran.  VA 
examined the veteran in July 2003 and in August 2005.  The 
reports are adequate for rating.  No further medical opinion 
is necessary to decide the claim.  VA has discharged its duty 
to assist the veteran with his claim, both under the mandate 
of the VCAA and its implementing regulations, 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c), 3.326, and as required after 
a claimant initiates an appeal.  38 U.S.C.A. § 7105(d)(1); 
38 C.F.R. § 19.26.

II.  Increased Rating - PTSD


In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10.  However, "where an increase in the 
disability rating is at issue, the present level of the 
disability is the primary concern.  . . .  [T]he regulations 
do not give past medical reports precedence over current 
findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

PTSD is rating according to the criteria in the General 
Formula for Rating Mental Disorders, 38 C.F.R. § 4.130, DC 
9411.  A 100 percent evaluation requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies inmost areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted under the new criteria for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The VA compensation examinations of July 2003 and August 2005 
show the veteran has persistent symptoms of PTSD, depression, 
and anxiety.  The evidence lacks sufficient clarity to 
distinguish the symptomatology and resulting industrial 
impairment attributable to PTSD from the symptomatology and 
resulting industrial impairment attributable to depression.  
"When it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition."  
67 Fed. Reg. 52,698 (Oct. 8, 1996) (supplemental material in 
promulgation of amended regulations for rating mental 
disorders) quoted in Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  That guidance must apply in this case.  The 
veteran's PTSD must therefore be rated based on all of the 
psychiatric/psychological signs and symptoms of record.

The July 2003 examination report found the veteran's symptoms 
slightly more severe than did the August 2005 examiner, as 
indicated by the respective Global Assessment of Functioning 
(GAF) scores each examiner gave the veteran, 40 to 45 and 51, 
respectively.  At the prior examination, the veteran was 
still self-employed at a truck driver in a metropolitan area, 
which, according to both his treating VA therapist and his 
treating VA psychiatrist, severely exacerbated his symptoms, 
precipitating irritability and rage.  In its most pronounced 
episode, the veteran's rage and perception of personal danger 
in response to an aggressive driver provoked him to discharge 
a firearm over the driver's vehicle to warn him away.  That 
action clearly meets the 70 percent rating criterion of 
impaired impulse control with periods of violence.  38 C.F.R. 
§ 4.130.

The veteran's treating therapist provided a letter in October 
2003 and the therapist and treating psychiatrist both 
provided letters on March 2005 characterizing the veteran's 
symptoms of intrusive recollection and rage of a severity 
commensurate with a 70 percent rating.  Both practitioners 
scored the veteran a GAF in the 40 to 51 range.  An August 
2003 private psychiatric assessment, performed on court order 
following the shooting incident, is essentially consistent 
with the therapist and psychiatrists reports.  In August 2006 
hearing testimony before the undersigned, R.F., a long-time 
friend of the veteran's, described an instance of the veteran 
becoming enraged upon slight provocation.  The impression of 
a lay person, a friend presumably sympathetic to the veteran, 
that the veteran's rage was disproportionate to the 
provocation is persuasive of the severity of the symptom, 
because the manifestations of the veteran's symptoms as 
perceived by a lay person, such as a potential employer, is a 
significant indicator of the effect of the veteran's PTSD 
"from the point of view of the veteran working or seeking 
work."  38 C.F.R. § 4.2.

The psychiatric outpatient treatment records of November 2003 
to June 2006 show the veteran's symptoms essentially stable 
to slightly improving after he retired from truck driving, as 
multiple practitioners had advised, and moved from a 
metropolitan to a rural area.  He obtained a GAF of 55 from 
an evaluating psychologist in January 2006, of 60 from a 
psychiatric nurse practitioner in May 2006, and again of 55 
from the psychologist in June 2006.  The outpatient records 
also clearly reveal the veteran is subject to acute 
exacerbation of PTSD and depressive symptoms in response to 
situational stress.  In June 2006 the nurse noted increased 
anxiety due to situational stresses.  In this regard, it is 
significant that the witness testified about the veteran's 
episode of rage at a time after he had relocated from a 
metropolitan to a rural environment.  VA rating precepts 
generally, 38 C.F.R. §§ 4.2, 4.10, and the rules for rating 
psychiatric disabilities specifically, 38 C.F.R. §§ 4.125, 
4.126, caution the rating official to consider the disability 
long term, and to not underrate the person whose symptoms 
appear better when at home not under the stress of employment 
than they do when employed.  Mindful of this caution, the 
recent appearance of slight improvement does not outweigh the 
evidence favoring a 70 percent rating.

The veteran has been unemployed since mid-2005.  A September 
2005 Residual Functional Capacity Assessment for the Social 
Security Administration noted him to be markedly limited in 
many areas affected by his mental status.  The evaluator 
concluded the veteran was incapable of gainful activity 
because of difficulty with criticism and relationship.  The 
veteran's therapist and psychiatrist prior to moving to a 
rural area had opined that the veteran should quit his then-
current occupation of truck driving.  He requested a letter 
from the Erie VA Behavioral Health Clinic as to the effect of 
his unemployability.  The clinic declined, pending a period 
of treatment and observation.

This clearly raises the question of whether the veteran 
warrants a 100 percent schedular rating.  The 100 percent 
schedular rating is warranted when a claimant is totally 
unemployable due to symptoms of the severity of the sort 
represented by the examples in the general rating formula, at 
38 C.F.R. § 4.130.  The outpatient treatment records reveal 
the veteran's presentation and symptomatology at regular 
intervals, or at least frequently.  They are the best 
evidence that the veteran does not in any sense present with 
symptoms of PTSD of the severity of those given in the rating 
formula as examples of totally disabling symptoms.  The 
preponderance of the evidence is against a granting a 100 
percent schedular rating.

The veteran's employment history appears to raise the 
question of entitlement to an extra-schedular rating, which 
the regulation authorizes if application of the rating 
schedule is impracticable due to extraordinary circumstances 
such as marked interference with employment or frequent 
hospitalization due to a service-connected disability.  
38 C.F.R. § 3.321(b)(1).  In this case, the veteran's PTSD 
was such that multiple practitioners advised he give up his 
occupation as a truck driver.  While working, he repeatedly 
reported that he worked 18- and 20-hour days when he had 
work; employment was unsteady, consistent with the nature of 
the independent trucking business.

Given these facts, the evidence does not show marked 
interference with employment, even though it may show 
individual unemployability ultimately.  The veteran has not 
had frequent hospitalization for PTSD.  In sum, this case 
does not, at present, meet either criterion for extra-
schedular rating.  Id.  Given this conclusion, the Board need 
not decide whether it has authority to award an extra-
schedular rating in the first instance when the Board's 
decision orders an increase in the schedular rating from 50 
percent to 70 percent, i.e., from below the threshold of the 
Board's authority to award the benefit in the first instance 
to above that threshold.  See Floyd v. Brown, 9 Vet. App. 88 
(1996); VAOPGCPREC 6-96.


ORDER

A 70 percent schedular rating for post-traumatic stress 
disorder is granted.


REMAND

PTSD is the veteran's sole compensable service-connected 
disability.  There is sufficient evidence of individual 
unemployability of record for the issue of entitlement to 
that benefit to be an element of the veteran's increased 
rating claim.  VAOPGCPREC 6-96.  The evidence is inadequate, 
however, to determine whether the veteran is unable to secure 
and follow any gainful employment.  Neither his inability to 
follow his prior occupation nor his current unemployment is 
by itself sufficient to decide the matter.  Additional 
evidence is necessary.

This remand is authorized by the above cited General Counsel 
Precedent Opinion.  Regulation prohibits initial announcement 
in a supplemental statement of the case of a decision not 
previously addressed in a statement of the case.  38 C.F.R. 
§ 19.31(a).  Thus, the issue of entitlement to TDIU is within 
the Board's jurisdiction to the extent that it is ripe for 
remand, but it is not ripe for appellate review until the RO 
adjudicates the claim and issues a statement of the case, and 
the veteran perfects his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of his right to VA 
assistance with his claim for TDIU and 
afford any assistance requested or that 
the record reveals is necessary.  
38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. 
§§ 3.159(c), 19.26.

2.  Schedule the veteran for a VA 
psychiatric examination and for a social 
and industrial survey.  Each report is to 
provide an opinion as to whether it is 
less than 50 percent probable, 50 percent 
probable, or more than 50 percent probable 
that the veteran's PTSD makes him unable 
to secure and follow substantially gainful 
employment.  Provide the examiner(s) the 
claims file.

*	If either the psychiatric examiner or 
the social and industrial surveyor 
concludes the veteran cannot secure 
and follow a substantially gainful 
occupation, the examiner must make 
clear whether PTSD alone is 
sufficient to prevent substantially 
gainful employment.

*	If either the psychiatric examiner or 
the social and industrial surveyor 
concludes the veteran can secure and 
follow a substantially gainful 
occupation, the reporter must 
identify the type of occupation that 
in his or her opinion the veteran 
could secure and follow.

3.  Adjudicate entitlement for TDIU.  If 
it the claim is denied, issue a statement 
of the case to the veteran and his 
representative.  NOTE: the decision may 
not be announced in an SSOC, per 38 C.F.R. 
§ 19.31(a).  Return the case to the Board 
if and only if the veteran perfects an 
appeal from the denial of TDIU.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


